61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luis A. BARRETO, Plaintiff-Appellant,v.Kathleen HAWK;  Warden, Rappahannock County Jail;Rappahannock Regional Security Center,Incorporated;  United States Marshal;United States Of America, etal, Defendants-Appellees.
No. 94-7272.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 10, 1995.Decided:  July 12, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-1535-AM)
E.D.Va.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
Luis A. Barreto, Appellant Pro Se.  Theresa Carroll Buchanan, Office of the United States Attorney, Alexandria, VA;  Kimberley Ann Whittle, Gilliam, Scott & Kroner, P.C., Charlottesville, VA, for Appellees.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Luis A. Barreto appeals the district court's order granting Defendants' motions to dismiss and dismissing Barreto's civil action pursuant to 42 U.S.C. Sec. 1983 (1988).  Barreto alleged a violation of his civil rights arising out of injuries he received from another inmate while in Defendants' custody.  Specifically, he claimed after he was attacked by the inmate, resulting in a head injury, he was unconscious for over seven hours without medical attention.  He further claimed that as a result of his injuries, he suffers from severe headaches, dizziness, and the loss of clear vision in his right eye.  Barreto sought proper medical attention, as well as damages for his injuries.


2
In its dismissal order, the district judge determined that Barreto failed to state a viable failure to protect claim.  We affirm this finding on the reasoning of the district court.  Barreto v. Hawk, No. CA-93-1535-AM (E.D.Va. Oct. 6, 1994).


3
We note that the district court did not address in its order Barreto's claim of deliberate indifference to a serious medical need.  Accordingly, we vacate and remand this part of the case to the district court for consideration of this claim.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED IN PART;  VACATED IN PART;  AND REMANDED